 160DECISIONSOF NATIONALLABOR RELATIONS BOARDhas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section7 of theAct, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Phelps Dodge Corporation,Copper Queen BranchandInterna-tional Union of Mine, Mill and Smelter Workers, Independent,Petitioner.Cabe No. 21-RC-3708. April 14,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Carl Abrams, hear-ing officer.'The hearing officer's rulings made at the hearingare freefrom prejudicialerrorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No questionaffectingcommerce exists concerning the represen-tation of employees of the Employer within themeaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Petitioner seeks a unit of production and maintenance employ-ees of the Employer's crushing and concentrating plant.The Em-ployer and the Intervenors, BisbeeMinersUnion, Local No. 22972,AFL, herein called Bisbee Miners, and International Association ofMachinists, AFL, for itself and in behalf of its Local Lodge 1121,herein called the Machinists, contend that their current contract,known as the Continuing Agreement, operates as a bar to a determina-tion of representatives at this time.On October 6, 1951, the Employer and nine other labor organiza-tions affiliated with the American Federation of Labor, including theIntervenors herein, executed a contract known as the ContinuingAgreement, covering the production and maintenance employees atthe Employer's Copper Queen Branch, in the vicinity of Bisbee, Ari-zona, in a production unit and in separate craft maintenance units.The crusher and concentrator plant, known as, and herein referred toIIn view of our decision herein, we find it unnecessary to rule on the motions of theEmployerand the Intervenors to dismiss the instant petition on other grounds.112 NLRB No. 30. PHELPS DODGECORPORATION161as, the mill, was not in operation at that time.Article II of the Con-tinuing Agreement contains the following clause:It is mutually agreed that in the period between anniversarydates of this Agreement, any local union affiliated with the Amer-ican Federation of Labor and composed of employees of theCompany which may become a legally recognized or certified bar-gaining agent of an appropriate unit, or a local union composedof employees of the Company which may have its unit legally en-larged by certification or recognition, shall likewise be a partyhereto on date of certification or recognition.In June 1954, the Employer commenced operations at its mill witha production group and a maintenance crew composed entirely of re-pairmen and their helpers.To the date of the hearing in this pro-ceeding, these maintenance classifications have remained unchanged.On July 15, 1954, an organizer for the American Federation ofLabor wrote the Employer, advising it that a majority of the millemployees had designated Bisbee Miners as their exclusive bargain-ing representative, requesting that it recognize Bisbee Miners as theirexclusive bargaining representative and that it meet with BisbeeMiners at an early date to negotiate a contract, and further statingthat Bisbee Miners wished to exclude repairmen and their helpers'from the unit.On July 23, 1954, the parties to the Continuing Agreement ex-tended the same to September 1, 1956.On July 30, 1954, the Employer by letter advised the organizer that,in view of subsequent presentation of satisfactory proof of majorityrepresentation in an appropriate unit in the mill, the Employerthereby recognized Bisbee Miners as the exclusive bargaining repre-sentative in that unit and that by virtue of that recognition and byapplication of the above-quoted last paragraph of article II of theContinuing Agreement, both the Employer and Bisbee Miners becamebound by all of its terms, and further stating that there only remainedthe matter of establishing the line of promotion and of amendingthe Continuing Agreement to include the occupational classificationsand rates of pay then in effect in the newly recognized unit. Theseamendments were subsequently negotiated.On August 26, 1954, the Petitioner filed its instant petition.InPhelps Dodge Corporation, New Cornelia Branch,93 NLRB990, the Board was called upon to determine the effect, for contract-bar purposes, of a clause identical in wording with article II of theContinuing Agreement under circumstances similar to those present2Bisbee Minersalso wished to exclude,in additionto theusual exclusions,several craftmaintenance classificationsAs indicated above,no employees in any of these classifi-cations have been employed at the mill 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere.In our opinion, the Board's rationale with respect to that clauseis dispositive of the contract-bar issue herein presented.The Board in that case stated :With respect to this case, Article II of the 1949 contract re-quires two things before the terms of the contract become applica-ble to additional employees. First, it requires "an appropriateunit." . . . Second, it requires a "legally recognized" bargainingagent in that unit. Here, the recognition accorded by the Employerto the Intervenors as the representatives of the Smelter Divisionemployees was based upon a contemporaneous showing that amajority of these employees had so designated the Intervenors,and the record raises no doubts as to the validity of this majoritydesignation.Having satisfied the conditions of the 1949 con-tract,the action of the Employer and the Intervenors in executingthe recognition agreementon July 20, 1950, constituted more thanmere recognition of the Intervenors as bargaining representatives.[Emphasis supplied.]Applying this rationale to the instant case, the first question iswhether the production employees at the mill-the subject of the aboveexchange of letters-constituted an appropriate unit at the time theEmployer granted Bisbee Miners recognition as exclusive bargainingrepresentative.The record shows that the composition of the produc-tion group remained essentially unchanged to the hearing date.Therecord further shows that the approximately 90 production employeesperform a different type of work from that performed by the repair-men and use substantially different kinds of tools.They are separatelysupervised and do not regularly interchange with repairmen.Underthese circumstances, we conclude that the production employees consti-tuted an appropriate unit.'With regard to the second question, as towhether the production employees had a legally recognized bargainingagent in the unit, it is clear that recognition was accorded to the BisbeeMiners as the representative of the production employees in the milland that it was based upon an undisputed showing of majority status.Accordingly, we perceive no valid basis for distinguishing the instantcase from theNew Corneliacase and in reliance on the Board's holdingin that case we find that the Continuing Agreement, which containsan identical provision, constitutes a bar to a present determinationof representatives for the production employees at the mill.Although the Continuing Agreement, for the reasons stated above,serves as a bar with respect to the production employees, it does not baran election among the repairmen at the mill as no action pursuant toarticle II of the Continuing Agreement was taken with respect to them.However, despite the Petitioner's willingness to represent a unit small-8SeeStauffer Chemical Company,108 NLRB 1037. SYRACUSE RENDERING COMPANY163er than the unit sought in its petition, we are administratively advisedthat the Petitioner has failed to make an adequate showing of interest inthe unit of repairmen.Under these circumstances, we will not directan election in such unit.' Accordingly, we shall dismiss the instantpetition.[The Board dismissed the petition.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.*SeeKoehring SouthernCompany,108 NLRB 1131. footnote 12.Consolidated Rendering Company, d/b/a Syracuse RenderingCompany1andUnited Packinghouse Workers of America, CIO,PetitionerConsolidated Rendering Company, d/b/a Syracuse RenderingCompanyandInternational Brotherhood of Teamsters, Local317, Petitioner.Cases Nos. 3-RC-1497 and 3-RC-1501.April14,1955DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before HymanDishner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question exists concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4. In disagreement with the Employer and the InternationalBrotherhood of Teamsters, Local 317, herein referred to as theTeamsters, it is the contention of the United Packinghouse Workersof America, CIO, herein referred to as the Packinghouse Workers,that the appropriate unit should be limited to the production andmaintenance workers at the Employer's Syracuse, New York, plant,where the Employer is engaged in the processing of hides, skins, andbones, collected by 12 branch stations located within the State of NewI The Employer's name appears as amended at the hearing112 NLRB No. 31.369028-56-vol. 112-12